                   Case 19-11466-MFW             Doc 410          Filed 08/08/19       Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )     Chapter 11
                                                              )
    CENTER CITY HEALTHCARE, LLC d/b/a                         )     Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL,                            )     Jointly Administered
    et al.,1                                                  )
                   Debtors.                                   )

               OBJECTION OF SBJ GROUP INC. TO THE PROPOSED
        SALE OF RESIDENTS PROGRAM ASSETS AND THE CONDUCT OF THE
                AUCTION AND ADOPTION OF OTHER OBJECTIONS

         SBJ Group Inc. (“SBJ”) objects to the Debtors’ proposed sale of the Residents Program

Assets and the conduct of the Auction,2 and states:

         Hahnemann University Hospital (“HUH”) is a significant acute care facility that has long

served the population of the City of Philadelphia. It is a large employer, a teaching hospital, and,

perhaps most importantly, a healthcare institution that has played substantial role in Philadelphia’s




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC
Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC Pediatric
Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862),
TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C.
(5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.
2
          Capitalized terms not otherwise defined herein shall have the meanings given to them in the (a) Debtors’
Motion For Entry Of Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’ Residents
Program Assets Including Approving A Break-Up Fee, (B) Establishing Procedures Relating to the Assumption and
Assignment of Certain Executory Contracts, Including Notice of Proposed Cure Amounts, and (C) Approving the
Form and Manner of Notice Relating thereto, and (D) Scheduling A Hearing To Consider the Proposed Sale; and
(ii)(A) Approving the Sale of the Residents Program Assets Free and Clear of Liens, Claims, Encumbrances and
Interests, and (B) Authorizing the Assumption and Assignment of Certain Executory Contracts; and (iii) Granting
Related Relief (the “Sale Motion”) [Docket No. 142]; (b) the July 19, 2019 Order (I)(A) Establishing Bidding
Procedures Relating to the Sale of the Debtors Residents Program Assets, Including Approving a Break-Up Fee, (B)
Establishing Procedures Relating to the Assumption and Assignment of Certain Executory Contracts, Including Notice
of Proposed Cure Amounts, and (C) Approving the Form and Manner of Notice Relating Thereto, and (D) Scheduling
A Hearing To Consider the Proposed Sale (the “Bidding Procedures Order”) [Docket No. 249]; and (c) the approved
process and procedures (the “Bidding Procedures”) approved pursuant to the Bidding Procedures Order, as
applicable.


IMPAC 6337707v.1
                   Case 19-11466-MFW        Doc 410   Filed 08/08/19      Page 2 of 8




healthcare complex—especially for the City’s underserved and most vulnerable residents. Indeed,

on August 5, 2019, the Philadelphia Inquirer reported that the closure of HUH will result in the

most significant displacement of physicians in the history of the United States, leaving patients in

“dire need of help and care.”

        Unfortunately though, the Debtors have proposed a rushed sale transaction that is both

legally infirm and contrary to the public interest. A sale of the Residents Program Assets on a

standalone basis will, undoubtedly, lead to the loss of HUH, because both (a) the National Provider

Identifiers (general and psych) and Medicare provider number and agreement, and (b) the

Pennsylvania Department of Health license to operate an acute care hospital are essential assets

required to operate HUH as a going concern and are among the “Residents Program Assets”

proposed to be sold. The Court should take every step available to protect HUH (and the

population it serves) as a going concern.

1.      Background.

        SBJ is a party in interest in this bankruptcy case by virtue of the fact that it has submitted

a bid to purchase substantially all of the assets of HUH.

        SBJ is highly interested in acquiring substantially all of the operating assets of HUH as

a going concern (including, in part, the Residents Program Assets), as previously made known to

the Debtors pursuant to (a) the Letter of Intent (the “SBJ LOI”) that was delivered by SBJ, on

August 2, 2019, to counsel for both the Debtors and the Committee, and (b) in accordance with a

bid for substantially all of the assets of HUH submitted by SBJ on August 7, 2019 pursuant to the

Court-approved bidding procedures (the “SBJ Bid”).




IMPAC 6337707v.1
                   Case 19-11466-MFW     Doc 410      Filed 08/08/19       Page 3 of 8




        SBJ will not, however, pursue a purchase of the Residents Program Assets absent its ability

to also and simultaneously acquire substantially all of the other and remaining operating assets of

HUH (subject to regulatory approval).

        In response to the SBJ LOI, the Debtors’ counsel informed SBJ’s counsel, via email, that:

the bid deadline for the Residents Program Assets had been moved to August 7, 2019; the Debtors

were not at liberty to extend the bid deadline further and expected to move forward with this sale;

if SBJ was interested in bidding, it should do so by the deadline and submit a bid consistent with

the bidding requirements; and if SBJ submitted a non-conforming bid, the Debtors would read it

and consult with their professionals, “but to be clear, the Debtors fully reserve the right to

determine that the bid is not a Qualifying Bid.”

        In response to the SBJ Bid, the Debtors’ counsel informed SBJ’s counsel, in a telephone

conference conducted during the evening of August 7, 2019, that the SBJ Bid had been determined

by the Debtors, in consultation with the Committee, not to be a Qualified Bid. The Debtors’

counsel further informed SBJ’s counsel that unless SBJ was willing and able to modify the SBJ

Bid to limit its scope to the Residents Program Assets, and to otherwise make the SBJ Bid conform

to the requirements of the existing Bidding Procedures, that SBJ would not be permitted to attend

or to participate in the Auction. The Debtors’ counsel did offer to have representatives of the

Debtors meet with SBJ on August 8, 2019, prior to the commencement of the Auction, to discuss

whether SBJ was interested in modifying the SBJ Bid to conform to the existing Bidding

Procedures.

        At the time of the filing of this objection, SBJ has not modified the SBJ Bid and the Debtors

have not altered their position that the SBJ Bid is not a Qualified Bid.




IMPAC 6337707v.1
                   Case 19-11466-MFW        Doc 410      Filed 08/08/19      Page 4 of 8




2.       The Association of American Medical Colleges, the Educational Commission for
         Foreign Medical Graduates, the Accreditation Council for Graduate Medical
         Education, the United States, and the Commonwealth of Pennsylvania Each Oppose
         the Sale of Residents Program Assets As Proposed by the Stalking Horse.

         Several key constituencies have filed objections to the proposed sale of the Residents

Program Assets, being:

       i.    the limited objection of the Association of American Medical Colleges (“AAMC”) and
             the Educational Commission for Foreign Medical Graduates (“ECFMG”) [Docket No.
             360];

      ii.    the joinder of Accreditation Council for Graduate Medical Education (“ACGME”) in
             the limited objection of AAMC and ECFMG [Docket No. 361];

     iii.    the objection of the United States of America (the “United States”), on behalf of the
             Department of Health and Human Services, acting through its designated component,
             the Centers for Medicare & Medicaid Services [Docket No. 363]; and

     iv.     the continuing limited objection of the Commonwealth of Pennsylvania Department of
             Health (the “PA DOH”) [Docket No. 364].

The foregoing respective objections are incorporated herein by reference and are hereinafter

referred to, collectively, as the “Objections.”

         SBJ concurs and in and adopts the arguments made by AACM, ECFMG, ACGME, the

United States, and the PA DOH in their respective Objections.

3.       HUH Can Be Saved.

         Generally, SBJ does not object to the sale of the Residents Program Assets. However, SBJ

submits that:

       i.    the Objections can be substantially resolved pursuant to a sale of substantially all of the
             HUH operating assets as a going concern, as contemplated by the SBJ Bid; and

      ii.    a sale of substantially all of the HUH operating assets as a going concern is likely to
             result in substantial benefit for the Debtors’ Estates, creditors and parties in interest and
             benefit—and may well bring forth higher and better offers than any resulting from
             accepting, and obtaining Court approval of, the results of the Auction.




IMPAC 6337707v.1
                   Case 19-11466-MFW      Doc 410      Filed 08/08/19     Page 5 of 8




        Continuing the Auction for a reasonable but relatively brief period of time, and amending

the existing Bid Procedures to provide the opportunity for potential bidders to both perform due

diligence with respect to the assets of HUH and submit Qualified Bids that include assets in

addition to the Residents Program Assets will enhance the prospects to both resolve the Objections

and potentially realize far greater value for the Debtors’ Estates and far greater benefit to the

community that has been served by HUH.

        By way of example, if SBJ or another potential bidder was permitted to bid for, and

ultimately acquire, substantially all of the HUH operating assets as a going concern: the limited

objections of AAMC, ECFMG and ACGME would be rendered moot, as there would be a

continuing repository for the residents’ records and there would be no need for tail insurance

coverage; the objection of the United States would be resolved because SBJ would be acquiring

the Provider Agreement associated with HUH in order to continue to provide services in place at

the existing facility and not merely to collect reimbursements earned by the Debtors before the

transfer of the Provider Agreement.

        Simply put, as contemplated the SBJ Bid, HUH would not shut down—but instead

continue in operation for the benefit of Philadelphia and its residents. Therefore, the transaction

contemplated by the SBJ Bid would be consistent with the letter and spirit of the Medicare

Program, and otherwise applicable law, in providing for the assumption and assignment of the

Provider Agreement; and the limited objection of PA DOH would be rendered moot because, once

again, there would be a continuation of the operations of HUH in place and, therefore, no attempt

to transfer the license without the license being associated with a specific facility.




IMPAC 6337707v.1
                   Case 19-11466-MFW      Doc 410      Filed 08/08/19    Page 6 of 8




4.       Equity Favors a Going Concern Sale.

         In addition, continuing the Auction and amending the existing Bid Procedures will serve

significant equitable considerations that are important to the proper administration of the Debtors’

Estates, including, but not necessarily limited to, the following:

       i.    preserving an important, affordable and convenient long-standing acute care medical
             facility in an otherwise underserved urban community and especially with respect to
             low income and senior patients who are dependent on Medicare and Medicaid
             programs;

      ii.    preserving an existing acute care medical facility within greater Philadelphia and
             thereby potentially reducing costs to otherwise displaced patients—many of them low
             income and/or elderly—who would be forced to seek care under less competitive and
             more costly resulting circumstances;

     iii.    preserving jobs for medical and non-medical staff members of Hahnemann University
             Hospital;

     iv.     enhancing the sale value to the Debtors’ Estates, and the potential size of the recovery
             for the benefit of creditors, of medical equipment and supplies in place, based on their
             going concern value, as opposed to reducing them to a liquidation or “fire sale” value;
             and

      v.     preserving an existing medical educational facility and teaching hospital at which
             medical residents may continue to participate in a residency program of significant size
             and stature.

         In considering whether a debtor has exercised proper business judgment in connection with

a proposed sale, a bankruptcy court may consider societal needs, such as the attendance to critical

public health needs. See In re After Six Inc., 154 B.R. 876, 882 (E.D.Pa.1993) (acknowledging that

a lower bid may be better when other factors are involved, including “societal needs”); In re HHH

Choices Health Plan, LLC, 554 B.R. 697, 703–04 (Bankr. S.D.N.Y. 2016); In re United

Healthcare Sys., Inc., No. CIV. A. 97-1159(NHP), 1997 WL 176574, at *5 (D.N.J. Mar. 26, 1997)

(“[T]he Court must not only weigh the financial aspects of the transaction but also look to the

countervailing consideration of a public health emergency.”).




IMPAC 6337707v.1
                   Case 19-11466-MFW        Doc 410     Filed 08/08/19     Page 7 of 8




        These factors—societal and public health needs—are completely ignored by the Debtors’

proposed sale of the Residents Program Assets on a standalone, highly expedited basis. The

community of Philadelphia needs HUH, and the court may take judicial notice of the loud and

reverberating pleas of that community, and its political leaders, for someone to preserve and protect

HUH’s inherent value as a going concern.

                                            CONCLUSION

        WHEREFORE, for the foregoing reasons, SBJ respectfully requests that this Court:

        A.         Deny approval of any proposed Sale resulting from the Auction and existing Bid

Procedures;

        B.         Enter an Order continuing the Auction and amending the existing Bid Procedures

and deadlines, consistent with the above objection of SBJ and the other Objections, in order to

permit the submission of competing bids for the proposed sale of substantially all of the operating

assets of Hahnemann University Hospital as a going concern; and

        C.         Otherwise grant such other and further relief as may be just and appropriate in the

circumstances.




IMPAC 6337707v.1
                   Case 19-11466-MFW   Doc 410    Filed 08/08/19      Page 8 of 8




 Dated: August 8, 2019                 POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                       /s/ R. Stephen McNeill
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       R. Stephen McNeill (DE Bar No. 5210)
                                       1313 North Market Street, Sixth Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192

                                       -and-

                                       HONIGMAN LLP
                                       E. Todd Sable, Esquire, Esquire
                                       Lawrence A. Lichtman, Esquire
                                       2290 First National Building
                                       660 Woodward Avenue
                                       Detroit, MI 48226-3583
                                       Telephone: (313) 465-7000
                                       Email: tsable@honigman.com
                                                llichtman@honigman.com

                                       Attorneys for SBJ Group Inc.




IMPAC 6337707v.1
